UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K/A Current Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 19, 2011 SIERRA RESOURCE GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 000-25301 88-0413922 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 9550 S. Eastern Avenue, Suite 253, Las Vegas, Nevada 89123 (Address of principal executive offices; zip code) Registrant’s telephone number, including area code:(702) 462-7285 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) -1- This Current Report on Form 8-K/A is being filed solely to correct errors in Section 8.01 of the Current Report on Form 8-K of Sierra Resource Group, Inc. (referred to herein as “we”, “our” or “us”) filed on January 19, 2011. Section 8-Other Events Item 8.01.Other Events In our previous filings with the Securities and Exchange Commission (“SEC”), we disclosed that on April 23, 2010, the Company entered into an Asset Purchase Agreement (the “Purchase Agreement”) with Medina Property Group LLC, a Florida limited liability company (“Medina”) and that this transaction closed on June 21, 2010. As disclosed in our previous filings with the SEC, the purchase price included the issuance of 12,750,000 shares of common stock by the Company to Medina or its assignees. In addition, in our Definitive Form 14C filing on May 17, 2010, we disclosed a 5-for-1 forward split of our stock. On January 19, 2011, we erroneously reported that Medinareturned to treasury an aggregate of 45,070,000 restricted shares of our common stock which we reissued to Medina’s assignees.In fact, the number of post-split shares to be issued pursuant to the Purchase Agreement was 63,750,000. Although our company issued a share certificate to Medina, Medina did not accept this certificate, and it never became our controlling shareholder. Instead, on August 9, 2010, our board of directors acknowledged the error and directed our transfer agent to cancel the certificate issued to Medina and to issue the shares to Medina and its assignees, each of whom had entered into a subscription agreement directly with our company.We have no reason to believe any person took a controlling interest in our company by reason of this transaction. -2- SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SIERRA RESOURCE GROUP, INC. Date: January 20, 2011 By: /s/ R. Patrick Champney R. Patrick Champney Chief Executive Officer -3-
